Citation Nr: 1810984	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-07 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder as secondary to a right knee disorder, and, if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Brett Buchanan, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to October 1971.  He is the recipient of numerous awards and decorations, to include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in March 2010 and March 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the October 2016 statement of the case and supplemental statement of the case.  Furthermore, in December 2017, the Veteran, through his representative, submitted additional evidence with a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider all newly received evidence. 

The issue of service connection for a left knee disorder as secondary to a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final rating decision issued in March 2010, service connection for a left knee disorder as secondary to a right knee disorder was denied. 

2.  Evidence added to the record since the final March 2010 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disorder as secondary to a right knee disorder.

3.  Resolving all doubt in the Veteran's favor, his diagnosed right knee degenerative joint disease, with resulting total right knee replacement, was incurred as a result of an in-service injury.


CONCLUSIONS OF LAW

1.  The March 2010 rating decision that denied service connection for a left knee disorder as secondary to a right knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2017)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder as secondary to a right knee disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for right knee degenerative joint disease, with resulting total right knee replacement, has been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for right knee degenerative joint disease, with resulting total right knee replacement, and reopen the Veteran's claim of service connection for a left knee disorder as secondary to a right knee disorder are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.   However, consideration of the merits of entitlement to service connection for a left knee disorder as secondary to a right knee disorder is deferred pending additional development consistent with the VCAA. 

I.  Application to Reopen a Previously Denied Claim

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, the VA received the Veteran's original claim for service connection for a left knee disorder as secondary to a right knee disorder in October 2009.  In a March 2010 rating decision, the AOJ consider the Veteran's service treatment records, VA treatment records, private treatment records, and a January 2010 examination report.  The AOJ observed that the Veteran's service treatment records, to include his October 1971 separation examination, were negative for a left knee disorder, and post-service treatment records reflected diagnoses of psoriatic arthritis and inflammatory arthritis of the knees.  However, as the January 2010 VA examiner found that the Veteran's right knee disorder was less likely related to his military service and, the AOJ denied service connection for a left knee disorder as secondary to a right knee disorder.  

The Veteran was notified of the decision and his appellate rights the same month, but he did not initiate an appeal within one year.  In this regard, while he entered a timely notice of disagreement as to the denial of service connection for a right knee disorder, such document is silent in regard to a left knee disorder.  Furthermore, no additional evidence pertinent to the issue was physically or constructively received within one year of the decision, and no service department records were subsequently associated with the record.  Thus, the March 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2017)].

The evidence received since the March 2010 decision includes lay statements from the Veteran (including his testimony at his Board hearing), VA treatment records, and private treatment records.  Specifically, in November 2014, the Veteran's private physician, Dr. P.H., concluded that his current left knee condition was more likely than not related to an in-service injury and/or his right knee disorder.  Moreover, the Board herein grants service connection for a right knee disorder.    

As noted previously, the Veteran's claim for service connection for a left knee disorder as secondary to a right knee disorder was previously denied on the basis that the evidence did not show that such was secondary to a service-connected disability as his right knee disorder was not service-connected.  Therefore, the Board concludes that the newly received is not cumulative or redundant of the evidence of record at the time of the March 2010 decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disorder as secondary to a right knee disorder. Therefore, as new and material evidence has been received, the claim is reopened. 

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The record reflects that the Veteran is in receipt of the Combat Infantryman Badge. As such, the provisions of 38 U.S.C. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran. The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service. See Reeves v. Shinseki, 682 F.3d 988, 999   (Fed. Cir. 2012). The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders. See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his current right knee disorder is the result of an injury sustained in combat during service in Vietnam, and that his symptoms have persisted since such time.  He reports that he self-medicated after separation from service until 1991, when he was diagnosed with Reiter's syndrome.  He was diagnosed with psoriatic arthritis in January 2005, and VA treatment records also reflect that he has degenerative joint disease of the right knee.  See November 2009 VA treatment record.  Moreover, the Veteran underwent a right total knee replacement in December 2014 due to his right knee degenerative arthritis.  See December 2014 private treatment record.  Therefore, the Board finds that the Veteran has a current diagnosis of the right knee. 

The Veteran's service treatment records show treatment for right knee problems after he sustained a right knee injury in October 1970.  Service treatment records  show that the Veteran slipped and twisted his right knee.  The examination revealed tenderness along lateral ligament, but his X-ray was negative and he had an impression of a sprained knee.  An October 1970 orthopedic consultation indicated that the Veteran had developed a knee effusion since his right knee injury, but there was no evidence of a ligament or meniscus tear at that time.  However, another October 1970 treatment note indicated that the Veteran had limited range of motion with effusion and a cast was noted to have been placed and removed a few weeks later.  In November 1970, it was noted that the Veteran reinjured his right knee while on light duty.  The diagnosis was interstitial tear of the lateral retinaculum quadriceps tendon and fibular collateral ligament.  In December 1970, a sprained right knee was again noted.  The Veteran continued to have right knee pain during an orthopedic examination in June 1971 and the diagnosis remained a sprained right knee.  The Veteran's separation examination was negative for knee problems.

The Board finds the Veteran's account of an in-service injury to be credible as such is consistent with the circumstances, conditions or hardships of such service and that aftermath is documented in his service treatment records.  Consequently, the only remaining inquiry is whether the Veteran's right knee disorder is related to his military service, to include his in-service injury. 

In this regard, the Veteran submitted a September 2009 private opinion from his treating physician, Dr. M.L., which stated that his right knee disorder was secondary to his service-related injury.  However, Dr. M.L. did not feel that it was possible to relate his present inflammatory arthritis to a service-related problem in that the cause of both Reiter's syndrome and psoriatic arthritis was unknown.  He continued that, while trauma may play a part in the aggravating the symptoms, he could not state in reasonable probability that it was a result of an injury and/or repeated trauma.  

The Veteran was afforded a VA examination in January 2010 to determine the nature and etiology of any currently diagnosed right knee disorder.  At such time, the examiner noted the Veteran's knee strain and quadriceps insertional injury to the right knee in 1970.  The examiner opined that his symptoms were more likely than not related to his inflammatory arthritis and less likely related to his old knee strain from 1970.  However, the VA examiner failed to consider the Veteran's in-service right knee injuries as contributing factor to his degenerative joint disease.  Moreover, it appears that the record before the January 2010 examiner may not have been complete.  Specifically, in February 2015, the Veteran submitted private treatment records from August 1991 through January 2001.  Therefore, the VA examiner's opinion is afforded no probative weight.

The Veteran also submitted a November 2014 private opinion from his treating physician, Dr. P.H., which stated that the Veteran's right knee condition was more likely than not related to his in-service injuries.  However, Dr. P.H. provided no rationale for this opinion.  

In December 2017, the Veteran submitted private opinion from A.C., RN.  In this regard, she opined that the Veteran's right knee disorder of degenerative joint disease was at least as likely as not related to his military service.  The examiner indicated that her opinion was based upon the review of the Veteran's claims file, research and education, training, and experience as a registered nurse.  As rationale, she explained that knee osteoarthritis typically develops over a period of years and has a multifactorial etiology.  Furthermore, the pathological process of osteoarthritis, reactive arthritis, and psoriatic arthritis overlap and can co-occur.  She continued that, it is impossible to determine, with medical certainty, the exact cause of the Veteran's right knee osteoarthritis.  However, risk factors often coexist and interact with other conditions, rather than function in isolation.  Therefore, she concluded that the Veteran's in-service right knee injury, sprains, and ligament tear at least as likely as not contributed to his right knee degenerative joint disease.  

The Board accords great weight to the December 2017 private opinion as it considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

Therefore, the Board resolves all doubt in the Veteran's favor and finds that his diagnosed right knee degenerative joint disease, with resulting total right knee replacement, was incurred as a result of an in-service injury.  Consequently, service connection for such disorder is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder as secondary to a right knee disorder is reopened; the appeal is granted to this extent only. 

Service connection for right knee degenerative joint disease, with resulting total right knee replacement, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Board finds that further development is needed to determine whether the Veteran's left knee disorder is caused or aggravated by his now service-connected right knee disability.  In this regard, he contends that he started feeling pain in his left knee around 2005 and his right knee altered his gait, which he claims caused the arthritis in his left knee.  

In this regard, the January 2010 VA examiner did not address any potential relationship between the Veteran's left knee and right knee disorders as the latter had not yet been service-connected.  Furthermore, the November 2014 opinion in which Dr. P.H. stated that the Veteran's left knee disorder was more likely than not related to his right knee disorder, was not accompanied by a rationale.  Thus, the opinion is inadequate and does not support an award of service connection.  See Nieves-Rodriguez, supra; Stefl, supra.     

Therefore, based on the foregoing, the Board finds that a remand is necessary in order to obtain an opinion that adequately addresses the relationship between the Veteran's left knee disorder and his now service-connected right knee degenerative joint disease, with resulting total right knee replacement.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the record to an appropriate VA examiner so as to obtain an opinion as to whether the Veteran's left knee disorder is caused or aggravated by his service-connected right knee disability.  The record and a copy of this Remand must be made available to the examiner.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, please offer an opinion as to the following inquiries:

(A)  Identify all left knee disorders found to be present at any time proximate to the Veteran's May 2012 claim, even if such disorder has now resolved.  The examiner must specifically address diagnoses of psoriatic arthritis, inflammatory arthritis, and osteoarthritis.

(B)  For each diagnosed left knee disorder, offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left knee disorder is caused or aggravated by his service-connected right knee degenerative joint disease, with resulting total right knee replacement.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.  In offering such opinion, the examiner should consider the Veteran's report that, due to his right knee disability, he altered his gait, thereby putting additional weight on his left knee.

A rationale for any opinion offered should be provided. 

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


